In a consolidated action, inter alia, to quiet title to certain real property, the plaintiff Abena Evans appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered July 15, 2003, as denied her motion for leave to serve a supplemental summons and amended complaint.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention on appeal, the Supreme Court providently exercised its discretion in denying her motion for leave to serve a supplemental summons and amended complaint (see CPLR 3025 [b]; Leszczynski v Kelly & McGlynn, 281 AD2d 519, 520 [2001]; Heckler Elec. Co. v Matrix Exhibits-N.Y., 278 AD2d 279 [2000]; cf. Pirrotti & Pirrotti, LLP v Estate of Warm, 8 AD3d 545, 546 [2004]; Fuentes v City of New York, 3 AD3d 549, 550 [2004]). Smith, J.P., Luciano, Crane and Rivera, JJ., concur.